DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. 
	Arguments related to the amended parts of the independent claims are addressed in the rejection below.
	On pages 8-9 of the amendment, Applicant argued that there is no teaching or suggestion in the cited references, alone or in combination, of the feature "the threshold value is determined based on the size of the current block." 
However, the Examiner respectfully disagrees. The threshold taught in paragraph 0127 of Ye is related to CU-level or sub-block-level, which means it is based on the size of the current block either the current block is at CU-level or the current block is at sub-  

Claim Objections
4.	Claims 1, 10 and 19 objected to because of the following informalities:  “a difference between the first direction prediction sample and the second prediction sample” in the claims should be changed to “a difference between the first direction prediction sample and the second direction prediction sample”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

8.	Claims 1, 10, 19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2018/0192072) hereinafter “Chen” in view of Ye et al. (2020/0221122) hereinafter “Ye”.
As per claim 1, Chen discloses a method of decoding an image, the method comprising:
determining whether to perform a BI-DIRECTIONAL OPTICAL FLOW (BIO) prediction on a current block (paragraph 0032, the various techniques of this disclosure may be applied, alone or in any combination, to determine when and whether to perform BIO when predicting blocks of video data, e.g., during motion compensation. Paragraph 0102, BIO is applied only if prediction come not from the same time moment); 
deriving a first direction prediction sample and a second direction prediction sample of the current block (paragraph 0049, V.sub.x and V.sub.y are derived at both encoder and decoder); 
deriving a BIO offset (paragraph 0048); and

wherein the determining whether to perform a BIO prediction is performed in units of a sublock (paragraph 0128, when sub-blocks within one CU share the same MV or one inter-coded CU is divided into smaller sub-blocks for motion compensation (MC), JEM-4.0 provides the flexibility to either perform the MC and BIO for each sub-block in parallel),
wherein the current block is in units of subblock (paragraph 0128, when sub-blocks within one CU share the same MV or one inter-coded CU is divided into smaller sub-blocks for motion compensation (MC), JEM-4.0 provides the flexibility to either perform the MC and BIO for each sub-block in parallel or perform the MC and BIO for the larger block aggregated of the sub-blocks with the same MV in one-time effort…it has to be specified that decoder shall perform MC and BIO at either block level or a certain sub-block level; paragraphs 0121-0122), and
However, Chen does not explicitly disclose wherein the determining whether to perform BIO prediction in units of subblock determines based on a result of comparing a threshold value and a difference between the first direction prediction sample and the second prediction sample, wherein the threshold value is determined based on the size of the current block.
In the same field of endeavor, Ye discloses wherein the determining whether to perform BIO prediction in units of subblock determines based on a result of comparing a 
Chen and Ye are in the same field of endeavor and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results, which is whether to perform BIO prediction or not.
As per claim 10, the claim is related to an encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 10.
As per claim 19, the claim is related to a non-transitory computer-readable medium storing a bitstream that is generated by a method of encoding image, that is opposite to the method of decoding an image of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 19; in addition, Chen teaches an encoder using the claimed method (paragraph 0052, FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may utilize techniques for bi-directional optical flow) and a computer-readable recording medium storing a bitstream that is generated using the claimed method (paragraph 0053).
As per claim 26, Chen discloses wherein the deriving a BIO offset comprising: deriving a gradient (gradient disclosed in paragraph 0043) using neighboring samples .  

9.	Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2018/0192072) in view of Ye et al. (2020/0221122) in further view of Alshin et al. (2015/0350671) hereinafter “Alshin”.
As per claim 27, Chen and Ye disclose the method of claim 26; however, Chen or Ye do not explicitly disclose wherein the gradient is, when a position of the neighboring sample is a subpixel position, derived using at least one of a sample of an integer pixel position close to the subpixel position and a sample derived by applying a filter to samples of the integer pixel position surrounding the subpixel position.
In the same field of endeavor, Alshin discloses wherein the gradient is, when a position of the neighboring sample is a subpixel position, derived using at least one of a sample of an integer pixel position close to the subpixel position and a sample derived by applying a filter to samples of the integer pixel position surrounding the subpixel position (fig. 22; paragraphs 0261-0263 and 0275).
Chen, Ye and Alshin are in the same field of endeavor; they teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results, which is calculation of gradient.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2020/0154127)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482